
	
		I
		111th CONGRESS
		1st Session
		H. R. 1990
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Cardoza
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish an Oleoresin Capsicum Spray Pilot Program in
		  the Bureau of Prisons, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oleoresin Capsicum Spray Pilot Program
			 Act of 2009.
		2.Oleoresin
			 Capsicum Spray Pilot Program
			(a)Pilot program
			 authorizedThe Director of the Federal Bureau of Prisons shall
			 conduct a pilot program to determine the effectiveness of the routine issuance
			 of Oleoresin Capsicum spray to staff.
			(b)Scope of pilot
			 programThe Director of the Federal Bureau of Prisons shall have
			 the discretion to—
				(1)select the
			 specific Bureau of Prisons institution or institutions participating in the
			 pilot program;
				(2)determine the
			 length (but not to exceed 2 years) of the pilot program;
				(3)select the type of
			 Oleoresin Capsicum spray device utilized in the pilot program; and
				(4)determine which
			 Bureau of Prisons staff will be authorized to participate in the pilot
			 program.
				(c)Requirements
			 subject to availability of appropriationsThe requirements of
			 this section are subject to the availability of appropriations.
			(d)GAO
			 reportThe Government
			 Accountability Office shall, not later than six months after the end of the
			 pilot program, report to Congress an evaluation of the effects of the pilot
			 program and provide any research and analysis that Office determines
			 appropriate on tools to improve officer safety in Federal prisons.
			
